Exhibit 10.9

EAGLE MATERIALS INC.

INCENTIVE PLAN

(Amendment Dated July 19, 2012)

The Eagle Materials Inc. Incentive Plan as amended and restated on August 5,
2010 (the “Plan”) is hereby amended as follows:

 

  1. Section 12 of the Plan in amended and restated in its entirety as follows:

12. Option Exercise. The Grant Price shall be paid in full at the time of
exercise in cash or, if permitted by the Committee and elected by the optionee,
the optionee may purchase such shares by means of tendering Common Stock or
surrendering another Award, including Restricted Stock or any combination
thereof. The Committee shall determine acceptable methods for Participants to
tender Common Stock or other Awards. The Committee may provide for procedures to
permit the exercise or purchase of such Awards by use of the proceeds to be
received from the sale of Common Stock issuable pursuant to an Award. Unless
otherwise provided in the applicable Award Agreement, in the event shares of
Restricted Stock are tendered as consideration for the exercise of an Option, a
number of the shares issued upon the exercise of the Option, equal to the number
of shares of Restricted Stock used as consideration therefor, shall be subject
to the same restrictions as the Restricted Stock so submitted as well as any
additional restrictions that may be imposed by the Committee. The Committee may
adopt additional rules and procedures regarding the exercise of Options from
time to time, provided that such rules and procedures are not inconsistent with
the provisions of this paragraph.

An optionee desiring to pay the Grant Price of an Option by tendering Common
Stock using the method of attestation may, subject to any such conditions and in
compliance with any such procedures as the Committee may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Corporation shall issue or otherwise deliver to the optionee upon such
exercise a number of shares of Common Stock subject to the Option equal to the
result obtained by dividing (a) the excess of the aggregate Fair Market Value of
the shares of Common Stock subject to the Option for which the Option (or
portion thereof) is being exercised over the Grant Price payable in respect of
such exercise by (b) the Fair Market Value per share of Common Stock subject to
the Option, and the optionee may retain the shares of Common Stock the ownership
of which is attested.

2. Except as expressly modified and amended in this Amendment, the remaining
terms and conditions of the Agreement shall remain in full force and effect and
shall not be deemed modified, amended, revoked or changed in whole or in part.
The terms and conditions of the Agreement are incorporated herein by reference
and made a part hereof.